                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JAMES MOORE,

             Petitioner,

v.                                         Civil Action No. 5:19CV180
                                                              (STAMP)
F. ENTZEL,

             Respondent.


                       MEMORANDUM OPINION AND ORDER
                    AFFIRMING AND ADOPTING REPORT AND
              RECOMMENDATION OF MAGISTRATE JUDGE AS FRAMED
             AND DISMISSING CIVIL ACTION WITHOUT PREJUDICE

                             I.   Background

     The pro se1 petitioner, James Moore, is currently incarcerated

at USP Hazelton where he is serving a sentence imposed by the

Superior Court for the District of Columbia.        ECF No. 1 at 1-2.

The petitioner filed a Petition for Habeas Corpus Under 28 U.S.C.

§ 2241, in which he first alleges that “[o]n June 26, 2001, in the

Superior Court of the District of Columbia Docket No. F-6420-00

indictment filed, count(s) C-F there is no record of grand jury

minutes.”     Id. at 5.    In support of this ground, the petitioner

states that “[i]f the indictment was filed June 26, 2001 why

petitioner did not get a copy of it.”     Id.   Second, the petitioner

alleges that “[o]n June 26, 2001 Petitioner was not present in

Court nor did Petitioner receive the grand jury minutes in case.

     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer. Black’s Law
Dictionary 1416 (10th ed. 2014).
[N]or did Petitioner Court appointed attorney ask in open court or

period the grand jury minutes before trial.”                     Id. at 6.   Third, the

petitioner alleges that “[o]n May 19, 2016, Petitioner request

number; FOIA - 2016-02692 date of receipt May 19, 2016 subject of

request.”        Id.    However, the petitioner alleges that “[a] search

for records in the United States Attorney’s Office for the District

of Columbia has revealed no responsive records regarding the above

subject.”         Id.      Specifically,        the   petitioner      seeks    “instant

release.”        Id. at 8.

         This civil action was referred to United States Magistrate

Judge James P. Mazzone under Local Rule of Prisoner Litigation

Procedure        2.     Magistrate      Judge    Mazzone     issued    a     report   and

recommendation (ECF No. 6) recommending that the petitioner’s

petition be denied and dismissed with prejudice.                      ECF No. 6 at 5.

                                  II.   Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo    review     of   any   portion       of   the    magistrate    judge’s

recommendation to which objection is timely made.                      As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”      28 U.S.C. § 636(b)(1)(A).

         Because the petitioner did not file any objections to the

report and recommendation, the magistrate judge’s findings and




                                            2
recommendations will be upheld unless they are “clearly erroneous

or contrary to law.”        28 U.S.C. § 636(b)(1)(A).

                               III.   Discussion

     In his report and recommendation, the magistrate judge first

correctly determined that the petitioner made no demonstration that

the remedy available under District of Columbia Code § 23-110 is an

inadequate or ineffective means of challenging his sentence.                Id.

Specifically, the magistrate judge properly indicated that the

petitioner’s lack of success on two prior collateral attacks on his

conviction   does     not    render   his   local    remedy   inadequate     or

ineffective. Id. For those reasons, the magistrate judge properly

concluded that the petitioner’s petition should be denied and

dismissed with prejudice because it does not demonstrate that a

motion under § 23-113 is, or was, inadequate or ineffective to test

the legality of the petitioner’s conviction and detention and,

therefore, this Court lacks jurisdiction.            Id. at 5-6.

     Upon    review,    this    Court   finds   no    clear   error   in    the

determinations   of    the     magistrate   judge    and   thus   upholds   his

recommendation as framed. Rather than dismissing this civil action

with prejudice, this civil action is dismissed without prejudice,

subject to the petitioner filing a habeas petition in a court with

proper jurisdiction.




                                        3
                               IV.      Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 6) is AFFIRMED and ADOPTED AS

FRAMED.       The petition for writ of habeas corpus pursuant to 28

U.S.C.    §   2241    (ECF   No.   1)    is   DENIED   and   DISMISSED   WITHOUT

PREJUDICE.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.       Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter.               See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).

     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein.               Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:          September 18, 2019



                                        /s/ Frederick P. Stamp, Jr.
                                        FREDERICK P. STAMP, JR.
                                        UNITED STATES DISTRICT JUDGE


                                          4
